Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Lars Genieser on June 3, 2021.
The application has been amended as follows: 
In claim 6, the phrase “A compound of formula (III), the stereoisomer” has been replaced with “A compound of formula (III) or the stereoisomer” in line 1.

In claim 10, the phrase “The compound of formula (III), the stereoisomer or pharmaceutically acceptable salt thereof of claim 6, wherein it is selected from the following compounds” has been replaced with “The compound of formula (III) or the stereoisomer or pharmaceutically acceptable salt thereof of claim 6, wherein the compound of formula (III) is selected from the group consisting of the following compounds” in lines 1-3.

In claim 11, the phrase “A process for preparing the compound of formula (III), the stereoisomer” has been replaced with “A process for preparing the compound of formula (III) or the stereoisomer” in lines 1-2.
claim 13, the phrase “the compound of formula (III), the stereoisomer” has been replaced with “the compound of formula (III) or the stereoisomer” in lines 1-2.

Claims 17-20 have been replaced with the following claims:
17.  (Currently Amended):  A method for inhibiting CSF1R, wherein the method comprises administering the compound of formula (III) or the stereoisomer or pharmaceutically acceptable salt thereof of claim 6 to a patient.

18.  (Currently Amended):  The method according to claim 17, wherein the patient is suffering from ovarian cancer, pancreatic cancer, prostate cancer, lung cancer, breast cancer, renal carcinoma, liver cancer, cervical cancer, osseous metastasis cancer, papillary thyroid cancer, non-small cell lung cancer, colon cancer, gastrointestinal stromal tumor, solid tumor, melanoma, mesothelioma, glioblastoma, osteosarcoma, multiple myeloma, hyperproliferative disease, metabolic disease, neurodegenerative disease, myeloproliferative disease, leukemia, rheumatic arthritis, rheumatoid arthritis, osteoarthritis, multiple sclerosis, autoimmune nephritis, lupus, Crohn's disease, asthma, osteoporosis, mastocytosis, or mast cell leukemia.

19.  (Currently Amended):  A method for inhibiting CSF1R, wherein the method comprises administering the pharmaceutical composition of claim 13 to a patient.

20.  (Currently Amended):  The method according to claim 19, wherein the patient is suffering from ovarian cancer, pancreatic cancer, prostate cancer, lung cancer, breast cancer, renal carcinoma, liver cancer, cervical cancer, osseous metastasis cancer, papillary thyroid cancer, non-small cell lung cancer, colon cancer, gastrointestinal stromal tumor, solid tumor, melanoma, mesothelioma, glioblastoma, osteosarcoma, multiple myeloma, hyperproliferative disease, metabolic disease, neurodegenerative disease, myeloproliferative disease, leukemia, rheumatic arthritis, rheumatoid arthritis, osteoarthritis, multiple sclerosis, autoimmune nephritis, lupus, Crohn's disease, asthma, osteoporosis, mastocytosis, or mast cell leukemia.

Claims 21-26 have been added as new claims.
21.  (New):  The method according to claim 17, wherein the patient is suffering from cancer, an autoimmune disease, or a metabolic disease.

22.  (New):  The method according to claim 17, wherein the patient is suffering from a tumor.

23.  (New):  The method according to claim 17, wherein the patient is suffering from leukemia.

24.  (New):  The method according to claim 19, wherein the patient is suffering from cancer, an autoimmune disease, or a metabolic disease.

25.  (New):  The method according to claim 19, wherein the patient is suffering from a tumor.

26.  (New):  The method according to claim 19, wherein the patient is suffering from leukemia.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: claims 6, 10, 11, 13 and 17-26 are allowed. The compounds of formula (III) are novel because an STN chemical structure and classification search of the prior art did not reveal any applicable references.  
The closest prior art is found in WO 2003072579, which describes a similar compounds of pyrimido[1,2-a]pyrimidin-4-one substituted at the 2-position with a 4-1-2-pyridyl at the 3-postion of the pyrimido[1,2-a]pyrimidin-4-one bicycle . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSANNA MOORE whose telephone number is (571)272-9046.  The examiner can normally be reached on Monday - Friday, 10:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/SUSANNA MOORE/Primary Examiner, Art Unit 1624